DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
On the Information Disclosure Statement filed 01 October 2021, two documents were not considered.  
Page 4, Document 8 has an incorrect number.  
Page 5, Document 3 lacks a proper date.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakai et al (3886629).
Nakai teaches a method for discretizing a source of solid additives (Abstract), the method comprising the steps of providing a discretizer (Figure 2) comprising a housing (Upper left and right Details 113) and a rotor (Detail 110) movable within the housing, wherein the housing comprises a discharge outlet (Below upper left and right Detail 113) having a discharge area of a discharge plane and cross machine-direction walls (lower details 113) between the discharge area and the rotor that are non-parallel with each other; supplying a source of solid additives selected from the group consisting of: bales of fibers, rolled pulp, web of pulp, and mixtures thereof (undispersed pulp fibers or flocks which would be a ”web of pulp”) to the discretizer such that the discretizer discretizes the source of solid additives into a plurality of solid additives during operation of the discretizer.
In regards to Claim 3, Nakai teaches the discretizer comprises a screen (Detail 102). 
In regards to Claim 4, Nakai teaches the screen partially surrounds the rotor (See Figure 2).
In regards to Claim 5, Nakai teaches the discretizer avoids creating zones of separated flow during operation (Nakai does not teach zones of separated flow occur).
In regards to Claim 6, Nakai teaches the discretizer comprises one or more inserts (Details 116).
In regards to Claim 7, Nakai teaches the discharge area in the discharge plane is oriented at a discharge angle of greater than 20° (Illustrated as 90°).
In regards to Claim 8, Nakai teaches the discharge area of the discharge outlet is equal to or less than a projected area of the rotor upon the discharge plane (the rotor is wider than the discharge area).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,148,147. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both teach the same method for discretizing a source of solid additives, with the claims aligned as follows.
Claims 1, 3, 4, 6, and 8 are found in Claim 1 of the ‘147 patent.
Claim 2 is found in Claim 2 of the ‘147 patent.
Claim 5 is found in Claim 3 of the ‘147 patent.
Claim 7 is found in Claim 4 of the ‘147 patent.
Claims 1-3 and 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,543,488. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both teach the same method for discretizing a source of solid additives, with the claims aligned as follows.
Claims 1, 7, and 8 are found in Claim 1 of the ‘488 patent.
Claim 2 is found in Claim 2 of the ‘488 patent.
Claim 3 is found in Claim 3 of the ‘488 patent.
Claim 5 is found in Claim 4 of the ‘488 patent.
	Claim 6 is found in Claim 5 of the ‘488 patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, at least Fukuhiro (20160256872) Figure 1 and Lutzkendorf et al (8904604) Figure 1 teach elements similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732